Harvey, J.
(concurring specially): I concur in the judgment of reversal and in the holding of the .court that instruction No. 3 was •erroneous. However, I find no evidence in the record tending to •show that the bank was the accommodated party to this note. It •seems clear that the first note given was for money borrowed from the bank for the use of the oil company, in which the makers of the note were interested. That was simply an ordinary loan by the bank to the makers of the note to use the money in the way they wanted to use it. This transaction did not make the bank the accommodated party within the meaning of R. S. 52-306, and the jury should have been so told specifically in the instructions. Now, if this original note had been paid at the time the first $3,000 note was given — a question on which I think the record is not clear — then the •fact that the officers of the bank procured the $3,000 note (and subsequent renewals of it) to be given on the false representation that the original note had not been paid, would constitute such fraud as .might avoid the note. But if the bank secured the note by the *688fraudulent representation of its officers, that is a thing distinct from procuring it for the accommodation of the bank, and that should have been made clear to the jury in the court’s instructions.
Johnston, C. J., and Bxjrch, J., join in this special concurrence.